Citation Nr: 1231164	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  07-38 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD) and schizoaffective disorder, to include psychosis not otherwise specified (NOS), mood disorder NOS, and depressive disorder.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his parents


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to September 2001.

These matters initially came before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rode Island.  In that decision, the RO denied entitlement to service connection for PTSD.

The Veteran testified before the undersigned at a May 2009 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In September 2009, the Board remanded these matters for further development.

In February 2011, the Board granted service connection for a psychiatric disability, namely schizoaffective disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In June 2011, the Court vacated the Board's February 2011 decision, in part, and remanded the case for readjudication in compliance with directives specified in a June 2011 Joint Motion filed by counsel for the Veteran and VA.  The Joint Motion specified that the parties only sought remand to the extent that the Board had not adjudicated the claim of service connection for PTSD.

In December 2011, the Board remanded these matters for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran had symptoms of a psychiatric disability in service and there is post-service continuity of symptomatology demonstrating a nexus between the current psychiatric disability other than PTSD and schizoaffective disorder and the in-service symptoms.

2.  The Veteran's current PTSD is not the result of an in-service stressor.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability other than PTSD and schizoaffective disorder are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.304(f) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the Board is granting the claim of service connection for a psychiatric disability other than PTSD and schizoaffective disorder, the claim is substantiated, and there are no further VCAA duties as to this issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As for the claim of service connection for PTSD, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in August 2007 and March 2012, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for PTSD.  The August 2007 letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the August 2007 letter.

There was a timing deficiency in that the March 2012 letter was sent after the initial adjudication of the Veteran's claim.  This timing deficiency was cured by readjudication of the claim in an April 2012 supplemental statement of the case. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's May 2009 hearing, the undersigned identified the issues on appeal, including entitlement to service connection for PTSD.  The Veteran provided testimony as to the symptoms of his psychiatric disability and treatment received for such symptoms.  Also, he has submitted additional evidence throughout the appeal period, thereby demonstrating actual knowledge of the ability to identify and submit additional relevant evidence.  Also, the Board subsequently remanded the claim to obtain additional evidence (i.e. stressor verification from the U.S. Army and Joint Services Records Research Center (JSRRC), VA treatment records, and VA examinations) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, Social Security Administration (SSA) disability records, and all the identified post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations for a psychiatric disability.   

In its September 2009 and December 2011 remands, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, provide the Veteran with notice of the amended regulations pertaining to service connection for PTSD, obtain his relevant VA treatment records from the VA Medical Centers in Brockton, Massachusetts (VAMC Brockton) and Boston, Massachusetts (VAMC Jamaica Plain) since September 2008, contact the JSRRC and attempt to verify his reported stressor in service, and afford him VA examinations to obtain opinions as to the etiology of his current psychiatric disability.  

The Veteran was notified of the amended regulations pertaining to service connection for PTSD in the March 2012 letter, all available VA treatment records have been obtained and associated with his claims file, the JSRRC was contacted in December 2009 to attempt to verify his reported stressor in service, he was afforded VA psychiatric examinations in March 2010 and January 2012, and opinions were obtained as to etiology of his current psychiatric disability.  Therefore, the AOJ substantially complied with all of the Board's September 2009 and December 2011 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Psychiatric Disability other than PTSD and Schizoaffective Disorder 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records reveal that the Veteran has been diagnosed as having various psychiatric disabilities other than PTSD and schizoaffective disorder.  For example, a February 2007 examination report from High Point Treatment Center, a March 2009 VA mental health evaluation note, and a November 2009 VA psychiatry emergency department note indicated diagnoses of mood disorder NOS, psychosis NOS, and depressive disorder NOS.  Thus, current psychiatric disabilities other than PTSD and schizoaffective disorder have been demonstrated.  

There is also evidence of in-service symptoms of a psychiatric disability and of a continuity of symptomatology linking those symptoms to the current psychiatric disabilities other than PTSD and schizoaffective disorder.

The Veteran has reported on numerous occasions, including during the May 2009 hearing, that he began to experience psychiatric symptoms in service due to a number of in-service stressors.  Primarily, he has reported that he viewed video footage of a missile attack on a tractor trailer by a military predator aircraft in the vicinity of Ali Al Salem Air Base in Kuwait while stationed at that facility.  The incident occurred sometime between November 2000 and February 2001 and resulted in the death of individuals in the tractor trailer.  He reportedly began to subsequently experience symptoms such as difficulty sleeping, nightmares, and substance abuse because he had participated in maintaining the power supply to the headquarters that operated the predator aircraft and he was disturbed that he contributed to the death of those killed by the aircraft.

The Veteran's DD 214 and service personnel records indicate that his military occupational specialty was in electric power production and that he operated, inspected, repaired, and maintained diesel and gasoline generators from at least December 1999 to May 2001 at Ali Al Salem Air Base in Kuwait.  He received the Air Force Achievement Medal for the period from November 2000 to February 2001 for, among other things, restoring power to the Predator's Secure Communication Intelligence Facility and enabling an unmanned aerial vehicle to complete a mission which resulted in the destruction of an Iraqi mobile surface-to-air missile site.

During the May 2009 hearing, the Veteran's mother testified that she talked with the Veteran on the telephone at some time between December 2000 and February 2001 and that she heard an explosion over the telephone.

Service treatment records indicate that the Veteran was treated for sleep difficulties in July 2000 and was diagnosed as having insomnia.  Further, his DD 214 reflects that he was discharged for unspecified "misconduct" and he reported during the March 2010 VA examination that he was discharged due to drug use.

The Veteran has reported that he experienced nightmares, difficulty sleeping, and problems with drug and alcohol abuse in-service following the in-service stressor.  He and his parents have also reported that such symptoms have continued ever since that time.  

The Veteran has reported an in-service stressor, in-service psychiatric symptoms, and a continuity of symptomatology.  He is competent to report an in-service stressor (such as witnessing video footage of a missile attack by a military aircraft), symptoms of a psychiatric disability in service (such as difficulty sleeping and nightmares), as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Also, there is nothing to explicitly contradict his reports and they are consistent with the evidence of record and the circumstances of his service.  

The contemporaneous record, including the Veteran's service personnel records and medical records and his parents' testimony during the May 2009 hearing, supports the Veteran's reports of an in-service psychiatric stressor of witnessing footage of a predator aircraft attack and of ongoing psychiatric symptoms after service.  Thus, his reports are also deemed to be credible and his reports of an in-service stressor and of a continuity of symptomatology are conceded for purposes of the claim of service connection for a psychiatric disability other than PTSD and schizoaffective disorder.  

As there is evidence of an in-service psychiatric stressor and of in-service symptoms of a psychiatric disability, current psychiatric disabilities other than PTSD and schizoaffective disorder, and evidence of a continuity of symptomatology since service, and resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed psychiatric disabilities other than PTSD and schizoaffective disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

PTSD

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding. VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  The Court has held that receiving enemy fire or firing on an enemy can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

When there is a current diagnosis of PTSD based on an in-service stressor, the sufficiency of the claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is still required.  38 C.F.R. § 3.304(f).  Credible supporting evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  This does not mean "that there be corroboration of every detail including the appellant's personal participation in the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).
Medical records, including the January 2012 VA examination report, reveal that the Veteran has been diagnosed as having PTSD.  He primarily contends that his PTSD is related to his reported in-service stressor of witnessing footage of a predator aircraft attack while stationed at Ali Al Salem Air Base in Kuwait sometime between November 2000 and February 2001.  He has also reported sexual abuse as a child.  Thus, there is evidence of current PTSD and stressors both before and during service. 

As for whether the Veteran's current PTSD is related to his reported stressor in service, the medical evidence of record reflects that no such relationship exists.  VA treatment records, including a December 2009 VA psychiatric inpatient treatment note, reflect diagnoses of PTSD related to childhood sexual trauma.  No further explanations or rationales accompanied these diagnoses.

The March 2010 VA examination report includes an opinion that the Veteran's reported stressor of witnessing footage of a predator aircraft attack did not meet the criteria for a Category A stressor so as to support a diagnosis of PTSD.  This opinion was based on the fact that the Veteran had no direct involvement in the attack and that although the missile was directed from his unit, his only contact was in a peripheral support role (e.g. maintaining the generators).  He reported a sense of responsibility for the death of those killed in the attack, but he had also stated feelings of responsibility in subsequent times for things that he clearly had no realistic control over.  This was a case more of grandiosity than of PTSD.  Thus, the reported stressor was not of the sort from which a credible case for PTSD could be built.  However, the Veteran may have had PTSD based on sexual mistreatment in his childhood.

During the January 2012 VA examination, the Veteran reported the psychiatric stressors involving childhood sexual abuse and being shown video of a predator aircraft attack in service.  The physician who conducted the examination opined that the reported childhood sexual abuse was adequate to support the Veteran's PTSD diagnosis (i.e. met Criterion A for diagnosing PTSD), but that the reported in-service stressor was not adequate to support such a diagnosis.  The Veteran was diagnosed as having PTSD due to child abuse.
The examiner's rationale was identical to that which was provided in the March 2010 VA examination report.  He concluded that he did not believe that the Veteran met the Category A criteria for his military "trauma."  Rather, his intense reaction to his reported in-service stressor was the product of his schizoaffective disorder.

The March 2010 and January 2012 opinions are accompanied by detailed rationales that were based upon examinations of the Veteran and a review of his medical records and reported history and are consistent with the evidence of record. Therefore, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Although the various diagnoses of PTSD related to childhood sexual trauma contained in the Veteran's VA treatment records are of limited probative value because they are not accompanied by any explanations or rationales, they at least support the conclusion that the PTSD is not related to the Veteran's reported in-service stressor.

The Veteran and his representative have expressed their belief that the Veteran's current PTSD is related to his in-service stressor.  However, as lay persons, they lack the expertise to say that the disability was caused by the in-service stressor, as opposed to some other cause.  It would require medical expertise to evaluate the PTSD, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the opinions of the Veteran and his representative on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2011).

The Veteran has received treatment from medical professionals for PTSD, but none have attributed this disability to an in-service stressor.  The only medical opinions of record are against a relationship between the current PTSD and in-service stressor.

There is no other evidence of a relationship between the Veteran's current PTSD and any stressor in service, and neither the Veteran nor his representative have alluded to the existence of any such evidence.   

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for PTSD must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a psychiatric disability other than PTSD and schizoaffective disorder is granted.

Entitlement to service connection for PTSD is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


